PER CURIAM:
Gary Jackson appeals the magistrate judge’s * order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Jackson v. Hooper, No. 1:05-cv-00096-WWD (M.D.N.C. Jan. 25, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c) (2007).